IN THE COURT OF APPEALS OF IOWA

                                      No. 18-0465
                               Filed September 12, 2018


IN THE INTEREST OF B.A.,
Minor Child,

K.F., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Joseph W. Seidlin,

District Associate Judge.



       A father appeals the termination of his parental rights to his child.

AFFIRMED.




       Charles E. Isaacson of Charles Isaacson Law, PC, Des Moines, for

appellant father.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       ConGarry D. Williams of Juvenile Public Defender’s Office, Des Moines,

guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       A father appeals the termination of his parental rights to his child, born in

2016. He contends the State failed to prove the grounds for termination cited by

the district court.

       The court terminated the father’s parental rights pursuant to Iowa Code

section 232.116(1)(g) and (h) (2017).         We may affirm if we find clear and

convincing evidence to support either of the grounds. See In re S.R., 600 N.W.2d

63, 64 (Iowa Ct. App. 1999). On our de novo review, we will focus on Iowa Code

section 232.116(1)(g), which requires proof (1) the child was adjudicated in need

of assistance; (2) the district court terminated parental rights to another child “who

is a member of the same family”; (3) “[t]here is clear and convincing evidence that

the parent continues to lack the ability or willingness to respond to services which

would correct the situation”; and (4) “[t]here is clear and convincing evidence that

an additional period of rehabilitation would not correct the situation.”

       The parents of the child had a long history of involvement with the

department of human services. The mother was addicted to heroin and other

drugs. The father’s relationship with the child’s mother was marked by mutual

domestic abuse. The parents’ rights to three other children were terminated. See

In re K.F., No. 17-0409, 2017 WL 2875883, at *4 (Iowa Ct. App. July 6, 2017).

       The child who is the subject of these proceedings was born with drugs in

her system. The district court ordered her removal from the parents’ care in

December 2016. Following her removal, the father never cared for her in an

unsupervised setting. The child was adjudicated in need of assistance.
                                           3


          Four months after the removal, the district court determined the parents

were making progress toward reunification. The court dismissed a termination

petition filed by the State and granted the parents a six-month extension to

facilitate reunification. Among the obligations the court placed on the father was a

duty to “[b]e open and honest regarding his relationship and contacts with [the

mother,] including reporting to DHS the time, place, duration and nature of any

contacts with her.”

          Six months passed without progress on this front. At a permanency review

hearing, the father acknowledged he had an ongoing relationship with the child’s

mother. In a follow-up order, the district court found, “until his testimony . . . he did

not notify DHS or [the service provider] . . . that he had been seeing [the mother],

even in spite of their directly asking him if he had been having contact with her.”

The court stated, “Time and time again, [the father] has shown that he cannot be

honest about his continuing relationship with [the mother,] and therefore cannot be

trusted to be protective of his child.” The court modified the primary permanency

goal for the child from reunification with her parents to termination of parental

rights.

          After the State moved forward with termination, the father made progress in

certain areas. He learned therapeutic skills to manage his anger, obtained housing

that would accommodate his daughter, held a job, and participated in twice-weekly

supervised visitation. At the termination hearing in February 2018, he testified the

last time he saw the mother was in December 2017, when she threw a rock through

his window. He testified, he “did not want her in [his] life,” and, through therapy,

was “learning more about healthy relationships and putting up boundaries.”
                                          4


       Despite this new-found commitment to severing his ties with the mother, the

father acknowledged he failed to request a no-contact order after the rock-throwing

incident. He also acknowledged police who were called to the scene encouraged

him to pursue this remedy. The father’s failure to take proactive steps to protect

the child from the mother is consistent with his past practice. See K.F., 2017 WL

2875883, at *3 (noting father’s ongoing relationship with mother during prior

termination proceeding and stating “[h]e previously informed the court he had no

contact with the mother, and yet, they conceived a child together during that time”).

After refusing to disclose his ongoing relationship with the mother in the prior

termination action, he squandered the six-month extension afforded by the court

in this action. Under these circumstances, we are not convinced an additional

period of rehabilitation was warranted.

       We affirm the termination of the father’s parental rights to his child.

       AFFIRMED.